Per Curiam.

A new trial must be awarded with costs to abide the event. The addition of the letter T. between the Christian and surname of one of the plaintiffs, did not affect the grant, which was to be taken benignly for the grantee. It was no part of his name, for the law knows only of one Christian name. (Co. Litt. 3. a. 1 Ld. Raym. 562. Vin. tit. Misnomer, c. 6. pl. 5. and 6.) And it was perfectly competent for the plaintiff to have shown, if necessary, that one of the plaintiffs was known, as well *85with, as without the insertion of the letter T. in the middle of his name; though even that was not requisite in the first instance, nor unless made necessary by testimony on the part of the defendant.
New trial granted.